Co re TAN Dw Fe WY LY

i) bo No bo No Ww Nm i) NO — — _ om re ee — — — —
oon KN A BSB HR LYK CO CO rmO HN DO AH Se WHY LY KF OS

 

 

Case 2:19-cr-00120-RAJ Document1 Filed 06/26/19 Page 1 of 4

 

  

  

 

 

FLED «= _-ENTERED
LONGED» ——-RECEIVED
JUN 26 2013
CLERK fs : viet count
- WESTERN DISTRICT OF WASHINGTON, «1,
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, “OB
Plaintiff, 1 9 =j 2 0 RAJ
INFORMATION
V.
MIKE HSIEH and
CHRISTINE CHEN,
Defendants.
The United States Attorney charges that:
INTRODUCTION
At all times relevant to this Information:
1. MIKE HSIEH was a resident of Washington State and a licensed dentist.
2. CHRISTINE CHEN was a resident of Washington State and a licensed
dentist.
35 Comfort Family Dentistry, Inc. (Comfort Family Dentistry) was a Kent,

Washington dental practice formed no later than 2007 by MIKE HSIEH and CHRISTINE
CHEN, and equally co-owned by MIKE HSIEH and CHRISTINE CHEN.

4, Comfort Family Dentistry was a Subchapter-S Corporation (S-corporation).
Comfort Family Dentistry filed its federal income tax returns on Forms 1120S for years

2007-2014. As an S-corporation, the profits of Comfort Family Dentistry flowed through

INFORMATION/HSIEH, CHEN - 1 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo FF HD HD A BP WW NY

NO wp Bw HN WH KH NH WN NO | — HK HH HK Ke Se Se KS
on DR A F&F W YP K TOT OHO FAD DH SF WY WH KH CO

 

 

Case 2:19-cr-00120-RAJ Document 1 Filed 06/26/19 Page 2 of 4

as income to MIKE HSIEH and CHRISTINE CHEN annually when earned, and were
taxed at MIKE HSIEH and CHRISTINE CHEN’s respective marginal tax rates on their
individual tax returns.

5. Between 2007 and 2014, CHRISTINE CHEN and MIKE HSIEH undertook
a variety of steps to fraudulently decrease the taxable income of Comfort Family
Dentistry, and thereby fraudulently decrease their own taxable income, as follows:

a. CHRISTINE CHEN and MIKE HSEIH falsely inflated
expenses of Comfort Family Dentistry. To track the inflated expenses,
CHRISTINE CHEN and MIKE HSIEH maintained two sets of financial statements
for Comfort Family Dentistry, one showing the actual business expenses, and the
other showing fraudulent and inflated expenses. The fraudulent financial
statements were given to the tax return preparer for Comfort Family Dentistry and
used to prepare the Form 1120S tax returns for Comfort Family Dentistry.

b. CHRISTINE CHEN and MIKE HSIEH maintained a bank
account for Comfort Family Dentistry into which certain patient checks were
deposited (Chase Account). The Chase Account was not disclosed to Comfort
Family Dentistry’s tax preparer, and the deposits into the Chase Account were not
reported on Comfort Family Dentistry’s Form 1120S tax returns.

c. CHRISTINE CHEN and MIKE HSIEH received cash
proceeds of Comfort Family Dentistry without disclosing this income to Comfort
Family Dentistry’s tax preparer. This cash income was not reported on Comfort
Family Dentistry’s Form 1120S tax returns.

6. Each action by MIKE HSIEH and CHRISTINE CHEN described in the
preceding paragraph was taken with the intent to, and, in fact, did, reduce Comfort
Family Dental’s business income as shown on its Form 11208, and thereby reduced
MIKE HSIEH and CHRISTINE CHEN’s taxable income, as reported on their respective

Form 1040 individual tax returns.

/
/
/
/

INFORMATION/HSIEH, CHEN - 2 © UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo SN HD A BP WW PO

NO NO BH NH WH KN YH WN NY — H& HK FS HS FSF SF S| ES
oN DN OO BP WH NHN KH OOOOlUlUmOlUlUSLSTCUDN OU UB UOC CUS

 

 

Case 2:19-cr-00120-RAJ Document 1 Filed 06/26/19 Page 3 of 4

COUNT 1
(Filing a False Tax Return —- MIKE HSIEH Tax Year 2013)

7. The United States re-alleges and incorporates paragraphs 1-6 of this
Information.

8. On or about October 12, 2014, at Bellevue, within the Western District of
Washington, and elsewhere, MIKE HSIEH, a resident of Bellevue, Washington, did
willfully make and subscribe a 2013 U.S. Individual Tax Return, Form 1040, which was
verified by a written declaration that it was made under the penalties of perjury, and
which MIKE HSIEH did not believe to be true and correct as to every material matter.
That Form 1040 Income Tax Return, which was prepared and signed in the Western
District of Washington and was filed with the Internal Revenue Service, stated that MIKE
HSIEH had taxable income of two hundred thirty-two thousand, seven hundred and fifty-
three dollars ($232,753), whereas, as MIKE HSIEH then and there knew, he had taxable
income of approximately three hundred forty-eight thousand, six hundred and sixty-three
dollars ($348,663).

All in violation of Title 26, United States Code, Section 7206(1).

COUNT 2
(Filing a False Tax Return - CHRISTINE CHEN Tax Year 2013)

9. The United States re-alleges and incorporates paragraphs 1-6 of this
Information. .

10. On or about April 10, 2014, at Renton, within the Western District of
Washington, and elsewhere, CHRISTINE CHEN, a resident of Renton, Washington, did
willfully make and subscribe a 2013 U.S. Individual Income Tax Return, Form 1040,
which was verified by a written declaration that it was made under the penalties of
perjury, and which CHRISTINE CHEN did not believe to be true and correct as to every

material matter. That Form 1040 Income Tax Return, which was prepared and signed in

INFORMATION/HSIEH, CHEN - 3 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
co OD FTX DH FSF WY LY

NO NO BP BP BD BV BP KO RRR
on NO ON Se WY NY KF CO CO ONAN DH A FS YW YY Fe

 

 

Case 2:19-cr-00120-RAJ Document 1 Filed 06/26/19 Page 4 of 4

the Western District of Washington and was filed with the Internal Revenue Service,
stated that CHRISTINE CHEN’s taxable income for 2013 was three hundred nineteen
thousand, one hundred and thirty-one dollars ($319,131), whereas, as CHRISTINE
CHEN then and there knew, the true taxable income was four hundred and twenty-five
thousand, six hundred and seventy-nine dollars ($425,679).

All in violation of Title 26, United States Code, Section 7206(1).

o 7
DATED this 26° day of Jone, 2019.

 

“Ut ZA
T. MORAN
United States Attorney

Ae Cc oh
ANDREW FRIEDMAN
Assistant United States Attorney

CO
MATTHEW D.DIGGS 4 X¥
Assistant United States Attorney

 

INFORMATION/HSIEH, CHEN - 4 UNITED STATES ATTORNEY
700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
